Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 5/19/2020. 

Abstract Objected To
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required. See MPEP § 608.01(b).

Illustration of "Prior Art"
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to due to the following informalities: The preamble of claim 8 could be better written as: “A computing device for analyzing signal transmission characteristics in a wireless communication system, the computing device comprising...”; despite NOT rendering the claim indefinite as described in MPEP 2173.05(p) under "product and process in the same claim", appropriate correction is still required; the preamble of claim 1 could be better written as: "1. A method for identifying radio signal transmission characteristics in a wireless communication system, the method comprising".

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image1.png
    776
    1416
    media_image1.png
    Greyscale

Step 1: Claims 1-15 include claims directed to a process, and claims directed to a machine, which are statutory categories (MPEP 2106); therefore, the answer in step 1 is YES. 
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process of identifying the presence of signal transmissions or structures; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. Claimed "wave incoming structure" is described as a window of a building in par 72-74 of the specification, where the inventors are proposing a solution to the problem of obtaining more information about how the location, size, material, and surrounding structure of the window may influence the quality of the signal which is propagating indoors, in order to improve the accuracy of the ray-tracing model for in-building propagation. Therefore, the invention provides an improvement to the state-of-the-art indoor propagation prediction tools, which is therefore a specific improvement over prior systems.
Please refer to MPEP 2106.04(d): "Integration of a Judicial Exception Into A Practical Application" under the header "Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application": "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: • An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals eligible in step 2A.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Regarding the following excerpt from the independent claims: “identifying transmission characteristics of a radio signal transmitted from the signal transmission location based on information on the at least one radio wave incoming structure”, this phrase is vague, and renders the claim indefinite, because the requirement is ambiguous, having more than one reasonable interpretation alternatives: 
, based on information on the at least one radio wave incoming structure, transmission characteristics of a radio signal transmitted from the signal transmission locationthis embodiment is supported in the specification par 132, 133, referring to an optimal location of a window on a building);
2. identifying transmission characteristics of a radio signal transmitted from the signal transmission location, the signal transmission location being based on information on the at least one radio wave incoming structure (this embodiment is supported in the specification par 48, 49: "optimum transmission location"; "optimum transmitter location"; par 67: "optimum base station location").
Therefore, claims 1-15 are ambiguous, and their metes and bounds are not clearly and precisely defined. For purposes of examination, the broadest reasonable interpretation is alternative 1; the Examiner recommends amending the claims as in alternative 1. Dependent claims 2-7, 9-15 incorporate all limitations of independent claims 1, 8, and are therefore indefinite for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02.aia    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56  to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C)  for any potential 35 U.S.C. 102(a)(2)  prior art against the later invention. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (publication number 2014/0257779), hereinafter Yoon, and further in view of Marupaduga et al (patent number 8,897,383), hereinafter Marupaduga.

Regarding claim 1, Yoon teaches a method (Yoon par 26: method) for identifying radio signal transmission characteristics (Yoon par 33 in reference to Fig. 3: analyzing a propagation characteristic of rays generated by unit 306) in a wireless communication system (please refer to wireless system represented in Yoon Fig. 4B described in par 32: ray transmitting and receiving points), comprising:

    PNG
    media_image2.png
    554
    402
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    302
    992
    media_image3.png
    Greyscale

identifying a signal transmission location (transmitting point identified in Yoon Fig. 4B as claimed; Fig. 3 and par 32: setting unit 304 sets a position for the ray transmitting point, i.e., a location as claimed);
identifying a structure (claimed "structure" equates to "window frame" identified in Yoon Fig. 4B as claimed; Yoon par 31: unit 302 generates and develops a 3D modeling structure of a window frame);
identifying at least one radio wave incoming structure located on the structure (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B, which is located on the window frame as claimed; Yoon par 31: unit 302 generates and develops a 3D modeling structure of a glass window).
The first embodiment of Yoon does not explicitly teach claimed "identifying transmission characteristics of a radio signal transmitted from the signal transmission location based on information on the at least one radio wave incoming structure".
However, a second embodiment of Yoon teaches (please refer to Yoon Fig. 6): identifying transmission characteristics of a radio signal (Yoon Fig. 6 and par 48: analyzing a propagation characteristic of the transmitted wave ray passing through the glass window disposed between the transmitting point and the receiving point in operation 608; claimed "based on" is met because step 608 is based on the previous steps in the flowchart) transmitted from the signal transmission location (claimed "signal transmission location" is disclosed in Yoon Fig. 6 and par 47: setting a position for the ray transmitting point for a 3D model prediction in operation 604; claimed "radio signal transmitted" is disclosed in Fig. 6 and par 47: generating a ray for analyzing a propagation characteristic in operation 606) based on information on the at least one radio wave incoming structure (claimed "radio wave incoming structure" equates to "glass window" in Yoon Fig. 6 and par 46: develop a 3D modeling structure of a glass window in operation 602; operation 602 is the first operation of the process in Fig. 6, therefore all the next steps are "based on" step 602, as claimed).

    PNG
    media_image4.png
    752
    376
    media_image4.png
    Greyscale

first embodiment of Yoon, by developing a 3D modeling structure of a glass window and a window frame, and by analyzing a propagation characteristic of a transmitted wave ray passing through the glass window disposed between the transmitting point and the receiving point, as suggested by the second embodiment of Yoon, in order to provide a new, more accurate modeling and analysis method for a structure, for increasing a degree of precision of a prediction result, which is important, considering various propagation environments, including under a progressively complicated propagation environment involving high frequencies (Yoon par 7, 8). 
Yoon as modified does not explicitly teach a computing device; a transceiver configured to transmit and receive information; and a controller.
Marupaduga teaches a computing device; a transceiver configured to transmit and receive information; and a controller (Marupaduga Fig. 5 and col 6 line 55 - col 7 line 20: wireless devices are equipped with a transceiver 501 which may use protocols such as WI-FI, CDMA... processor 502, memory 505, software, comprising a computer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Yoon as modified, by placing a user equipment having a transceiver inside a building, by ensuring the equipment has a transceiver 501 which may use protocols such as WI-FI, CDMA... processor 502, memory 505, software, comprising a computer, and by determining MIMO performance at different locations within a building, ranking the locations on a scale of 1 as suggested by Marupaduga, because a common problem within buildings is a lack of strong scattering agents, therefore being difficult to achieve a good multipath environment for MIMO, and ultimately a lower data throughput is experienced; therefore a method to improve multipath environments for multiple input multiple-output (MIMO) wireless networks, by installing a scattering agent, is necessary (Marupaduga col 1 lines 20-50).

Regarding claim 2, Yoon teaches wherein identifying the transmission characteristics of the radio signal (Yoon Fig. 6 and par 48: analyzing a propagation characteristic of the transmitted wave ray) comprises identifying the transmission characteristics of the radio signal (Yoon Fig. 6 and par 48: analyzing a propagation characteristic of the transmitted wave ray passing through the glass window disposed between the transmitting point and the receiving point in operation 608; claimed "based on" is met because step 608 is based on the previous steps in the flowchart) transmitted from the signal transmission location (claimed "signal transmission location" is disclosed in Yoon Fig. 6 and par 47: setting a position for the ray transmitting point for a 3D model prediction in operation 604; claimed "radio signal transmitted" is disclosed in Fig. 6 and par 47: generating a ray for analyzing a propagation characteristic in operation 606).
Yoon as modified does not explicitly teach claimed "inside the structure".
Marupaduga teaches a signal transmission location inside the structure (Marupaduga Fig. 3 and col 5 line 57: User equipment (UE) device is shown within building 301; Fig. 5: the UE is equipped with a transceiver 501).

    PNG
    media_image5.png
    383
    600
    media_image5.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Yoon as modified, by placing a user equipment having a transceiver inside a building, by ensuring the equipment has a transceiver 501 which may use protocols such as WI-FI, CDMA... processor 502, memory 505, software, comprising a computer, and by determining MIMO performance at different locations within a building, ranking the locations on a scale of 1 to 10 based on performance and building geometry, the geometry including walls and windows, in order to determine an optimal location to install a scattering agent, as suggested by Marupaduga, because a common problem within buildings is a lack of strong scattering agents, therefore being difficult to achieve a good multipath environment for MIMO, and ultimately a lower data throughput is experienced; therefore a method to improve multipath environments for multiple input multiple-output (MIMO) wireless networks, by installing a scattering agent, is necessary (Marupaduga col 1 lines 20-50).

Regarding claim 3, Yoon teaches wherein identifying the radio wave incoming structure (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B, which is located on the window frame as claimed; Yoon par 31: unit 302 generates and develops a 3D modeling structure of a glass window) comprises identifying at least one of size information of the radio wave incoming structure or material information (claimed "material information" equates to "glass" in "glass window" identified in Yoon Fig. 4B) of the radio wave incoming structure.

Regarding claim 4, Yoon teaches wherein the radio wave incoming structure includes a window (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B, which is located on the window frame as claimed; Yoon par 31: unit 302 generates and develops a 3D modeling structure of a glass window), and an object located on the radio wave incoming structure includes a window frame of the window (claimed "object" equates to "window frame" identified in Yoon Fig. 4B as claimed; Yoon par 31: unit 302 generates and develops a 3D modeling structure of a window frame), and wherein identifying the radio wave incoming structure (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B, which is located on the window frame as claimed; Yoon par 31: unit 302 generates and develops a 3D modeling structure of a glass window) comprises identifying at least one of the number of window frames, a deployment direction of the window frame, or a width of the window frame (Yoon par 38: comparing a thickness (size) of the window frame and a wavelength of a ray).

Regarding claim 5, Yoon teaches further comprising identifying an object (claimed "object" equates to "window frame" identified in Yoon Fig. 4B as claimed) adjacent to the radio wave incoming structure (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B, which is located on the window frame as claimed), wherein the transmission characteristics of the radio signal are identified (Yoon Fig. 6 and par 48: analyzing a propagation characteristic of the transmitted wave ray passing through the glass window disposed between the transmitting point and the receiving point in operation 608; claimed "based on" is met because step 608 is based on the previous steps in the flowchart) based on the object adjacent to the radio wave incoming structure (claimed "object" equates to "window frame" identified in Yoon Fig. 4B as claimed; Yoon Fig. 6 and par 46: develop a 3D modeling structure of a window frame in operation 602; operation 602 is the first operation of the process in Fig. 6, therefore all the next steps are "based on" step 602, as claimed).

Regarding claim 6, Yoon teaches wherein identifying the at least one radio wave incoming structure (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B, which is located on the window frame as claimed) comprises: identifying image information of the structure (Yoon Fig. 4A: image of glass window and window frame, as described in Yoon par 21, 31); and identifying one or more radio wave incoming structures based on the image information (Yoon Fig. 4B: image of glass window and window frame, as described in Yoon par 22, 32; claimed "identifying" "based on" is described in Yoon par 34, where a radio wave passing through the glass window is identified based on the image in Fig. 4B), and wherein identifying the at least one radio wave incoming structure (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B, which is located on the window frame as claimed; Yoon par 31: unit 302 generates and develops a 3D modeling structure of a glass window) includes: identifying an additional radio wave incoming structure (repetition of a previous step) based on a deployment of the one or more identified radio wave incoming structures (claimed "deployment" equates to Yoon's "developed 3D modeling structure of the glass window and window frame" described in par 32 in reference to Fig. 4A and 4B; claimed "identifying" "based on" is described in Yoon par 34, where a radio wave passing through the glass window is identified based on the "developed 3D model", i.e., based on the deployment in Fig. 4B).

Regarding claim 8, Yoon teaches analyzing signal transmission characteristics (Yoon par 33 in reference to Fig. 3: analyzing a propagation characteristic of rays generated by unit 306) in a wireless communication system (please refer to wireless system represented in Yoon Fig. 4B described in par 32: ray transmitting and receiving points), comprising:
identify a signal transmission location (transmitting point identified in Yoon Fig. 4B as claimed; Fig. 3 and par 32: setting unit 304 sets a position for the ray transmitting point, i.e., a location as claimed);
claimed "structure" equates to "window frame" identified in Yoon Fig. 4B as claimed; Yoon par 31: unit 302 generates and develops a 3D modeling structure of a window frame);
identify at least one radio wave incoming structure located on the structure (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B, which is located on the window frame as claimed; Yoon par 31: unit 302 generates and develops a 3D modeling structure of a glass window).
The first embodiment of Yoon does not explicitly teach claimed "identify transmission characteristics of a radio signal transmitted from the signal transmission location based on information on the at least one radio wave incoming structure".
However, a second embodiment of Yoon teaches (please refer to Yoon Fig. 6): identify transmission characteristics of a radio signal (Yoon Fig. 6 and par 48: analyzing a propagation characteristic of the transmitted wave ray passing through the glass window disposed between the transmitting point and the receiving point in operation 608; claimed "based on" is met because step 608 is based on the previous steps in the flowchart) transmitted from the signal transmission location (claimed "signal transmission location" is disclosed in Yoon Fig. 6 and par 47: setting a position for the ray transmitting point for a 3D model prediction in operation 604; claimed "radio signal transmitted" is disclosed in Fig. 6 and par 47: generating a ray for analyzing a propagation characteristic in operation 606) based on information on the at least one radio wave incoming structure (claimed "radio wave incoming structure" equates to "glass window" in Yoon Fig. 6 and par 46: develop a 3D modeling structure of a glass window in operation 602; operation 602 is the first operation of the process in Fig. 6, therefore all the next steps are "based on" step 602, as claimed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of the first embodiment of Yoon, by developing a 3D modeling structure of a glass window and a window frame, and by analyzing a propagation characteristic of a transmitted wave ray passing through the glass window disposed between the transmitting point and the receiving point, as suggested by the second embodiment of Yoon, in order to provide a new, more accurate modeling and analysis method for a structure, for increasing a degree of precision of a prediction result, which is important, considering various propagation environments, including under a progressively complicated propagation environment involving high frequencies (Yoon par 7, 8). 
Yoon as modified does not explicitly teach a computing device; a transceiver configured to transmit and receive information; and a controller.
Marupaduga teaches a computing device; a transceiver configured to transmit and receive information; and a controller (Marupaduga Fig. 5 and col 6 line 55 - col 7 line 20: wireless devices are equipped with a transceiver 501 which may use protocols such as WI-FI, CDMA... processor 502, memory 505, software, comprising a computer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Yoon as modified, by placing a user equipment having a transceiver inside a building, by ensuring the equipment has a transceiver 501 which may use protocols such as WI-FI, CDMA... as suggested by Marupaduga, because a common problem within buildings is a lack of strong scattering agents, therefore being difficult to achieve a good multipath environment for MIMO, and ultimately a lower data throughput is experienced; therefore a method to improve multipath environments for multiple input multiple-output (MIMO) wireless networks, by installing a scattering agent, is necessary (Marupaduga col 1 lines 20-50).

Regarding claim 9, Yoon teaches wherein the controller is configured to identify the transmission characteristics of the radio signal (Yoon Fig. 6 and par 48: analyzing a propagation characteristic of the transmitted wave ray passing through the glass window disposed between the transmitting point and the receiving point in operation 608; claimed "based on" is met because step 608 is based on the previous steps in the flowchart) transmitted from the signal transmission location (claimed "signal transmission location" is disclosed in Yoon Fig. 6 and par 47: setting a position for the ray transmitting point for a 3D model prediction in operation 604; claimed "radio signal transmitted" is disclosed in Fig. 6 and par 47: generating a ray for analyzing a propagation characteristic in operation 606).
Yoon as modified does not explicitly teach claimed "inside the structure".
Marupaduga teaches a signal transmission location inside the structure (Marupaduga Fig. 3 and col 5 line 57: User equipment (UE) device is shown within building 301; Fig. 5: the UE is equipped with a transceiver 501).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Yoon as modified, by placing a user equipment having a transceiver inside a building, by ensuring the equipment has a transceiver 501 which may use protocols such as WI-FI, CDMA... processor 502, memory 505, software, comprising a computer, and by determining MIMO performance at different locations within a building, ranking the locations on a scale of 1 to 10 based on performance and building geometry, the geometry including walls and windows, in order to determine an optimal location to install a scattering agent, as suggested by Marupaduga, because a common problem within buildings is a lack of strong scattering agents, therefore being difficult to achieve a good multipath environment for MIMO, and ultimately a lower data throughput is experienced; therefore a method to improve multipath environments for multiple input multiple-output (MIMO) wireless networks, by installing a scattering agent, is necessary (Marupaduga col 1 lines 20-50).

Regarding claim 10, Yoon teaches wherein the controller is configured to identify at least one of size information of the radio wave incoming structure or material information (claimed "material information" equates to "glass" in "glass window" identified in Yoon Fig. 4B) of the radio wave incoming structure.

Regarding claim 11, Yoon teaches wherein the radio wave incoming structure includes a window (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B, which is located on the window frame as claimed; Yoon par 31: unit 302 generates and develops a 3D modeling structure of a glass window), and an object located on the radio wave incoming structure includes a window frame of the window (claimed "object" equates to "window frame" identified in Yoon Fig. 4B as claimed; Yoon par 31: unit 302 generates and develops a 3D modeling structure of a window frame), and wherein the controller is configured to identify at least one of the number of window frames, a deployment direction of the window frame, or a width of the window frame (Yoon par 38: comparing a thickness (size) of the window frame and a wavelength of a ray).

Regarding claim 12, Yoon teaches wherein the controller is configured to identify an object (claimed "object" equates to "window frame" identified in Yoon Fig. 4B as claimed) adjacent to the radio wave incoming structure (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B, which is located on the window frame as claimed), and wherein the transmission characteristics of the radio signal are identified (Yoon Fig. 6 and par 48: analyzing a propagation characteristic of the transmitted wave ray passing through the glass window disposed between the transmitting point and the receiving point in operation 608; claimed "based on" is met because step 608 is based on the previous steps in the flowchart) based on the object adjacent to the radio wave incoming structure (claimed "object" equates to "window frame" identified in Yoon Fig. 4B as claimed; Yoon Fig. 6 and par 46: develop a 3D modeling structure of a window frame in operation 602; operation 602 is the first operation of the process in Fig. 6, therefore all the next steps are "based on" step 602, as claimed).

Regarding claim 13, Yoon teaches wherein the controller is configured to: identify image information of the structure (Yoon Fig. 4A: image of glass window and window frame, as described in Yoon par 21, 31), and one or more radio wave incoming structures based on the image information (Yoon Fig. 4B: image of glass window and window frame, as described in Yoon par 22, 32; claimed "identifying" "based on" is described in Yoon par 34, where a radio wave passing through the glass window is identified based on the image in Fig. 4B), and identify an additional radio wave incoming structure (repetition of a previous step) based on a deployment of the one or more identified radio wave incoming structures (claimed "deployment" equates to Yoon's "developed 3D modeling structure of the glass window and window frame" described in par 32 in reference to Fig. 4A and 4B; claimed "identifying" "based on" is described in Yoon par 34, where a radio wave passing through the glass window is identified based on the "developed 3D model", i.e., based on the deployment in Fig. 4B).

Regarding claim 15, Yoon teaches wherein the structure is identified (claimed "structure" equates to "window frame" identified in Yoon Fig. 4B as claimed) based on 3D map information (Yoon par 31: unit 302 generates and develops a 3D modeling structure of a window frame – therefore, the 3D model is a basis for the identification process as claimed), and the radio wave incoming structure (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B) is identified based on image information (claimed "image information" equates to the image of a 3D model represented in in Fig. 4B as described in par 22: "FIG. 4B is a diagram showing a 3D modeling structure applied for tracing a ray path") corresponding to the 3D map information (Yoon par 31: unit 302 generates and develops a 3D modeling structure of a glass window - therefore, the 3D model is a basis for the identification process as claimed).

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of Marupaduga, and further in view of Eldering (publication number 2014/0045439), hereinafter Eldering.

Regarding claim 7, Yoon teaches wherein the structure is identified (claimed "structure" equates to "window frame" identified in Yoon Fig. 4B as claimed) based on 3D map information (Yoon par 31: unit 302 generates and develops a 3D modeling structure of a window frame – therefore, the 3D model is a basis for the identification process as claimed), and the radio wave incoming structure (claimed "radio wave incoming structure" equates to "glass window" identified in Yoon Fig. 4B) is identified based on image information (claimed "image information" equates to the image of a 3D model represented in in Fig. 4B as described in par 22: "FIG. 4B is a diagram showing a 3D modeling structure applied for tracing a ray path") corresponding to the 3D map information (Yoon par 31: unit 302 generates and develops a 3D modeling structure of a glass window - therefore, the 3D model is a basis for the identification process as claimed).
Yoon as modified does not explicitly teach claimed "identifying a location for installing an object for assisting radio signal transmission based on the information on the at least one radio wave incoming structure and the identified transmission characteristics of the radio signal, wherein a shape of the object for assisting the radio signal transmission is determined based on a frequency of the radio signal and the signal transmission location".
Marupaduga teaches identifying a location (Marupaduga Fig. 2 step 204; col 1 lines 50-65: to determine MIMO performance at different locations within a building, rank the locations on a scale of 1 to 10 based on performance, in order to determine an optimal location to install a scattering agent; col 3 lines 5-10: "MIMO performance" means efficacy of transmission and reception of the MIMO signal) for installing an object for assisting radio signal transmission (Marupaduga col 4 lines 1-5: the location identified to install the scattering agent is selected based on where the scattering agent will provide the most improvement to MIMO performance by achieving higher degrees of scattering and multipath) based on the information on the at least one radio wave incoming structure (Marupaduga Fig. 2 step 204; col 1 lines 50-65: determining the optimal location of the scattering agent is based on building geometry, which includes location of walls and windows) and the identified transmission characteristics of the radio signal (Marupaduga Fig. 2 step 204; col 1 lines 50-65: determining the optimal location of the scattering agent is also based on MIMO performance; col 3 lines 5-10: "MIMO performance" means efficacy of transmission and reception of the MIMO signal).

    PNG
    media_image6.png
    540
    638
    media_image6.png
    Greyscale
 
    PNG
    media_image5.png
    383
    600
    media_image5.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Yoon as modified, by placing a user equipment having a transceiver inside a building, by ensuring the equipment has a transceiver 501 which may use protocols such as WI-FI, CDMA... processor 502, memory 505, software, comprising a computer, and by determining MIMO performance at different locations within a building, ranking the locations on a scale of 1 to 10 based on performance and building geometry, the geometry including walls and windows, in order to determine an optimal location to install a scattering agent, as suggested by Marupaduga, because a common problem within buildings is a lack of strong scattering agents, therefore being difficult to achieve a good multipath environment for MIMO, and ultimately a lower data throughput is experienced; therefore a method to improve multipath environments for multiple input multiple-output (MIMO) wireless networks, by installing a scattering agent, is necessary (Marupaduga col 1 lines 20-50).
Yoon as modified does not explicitly teach claimed "wherein a shape of the object for assisting the radio signal transmission is determined based on a frequency of the radio signal and the signal transmission location".
Eldering teaches wherein a shape of the object for assisting the radio signal transmission is determined based on a frequency of the radio signal and the signal transmission location (Eldering par 24: the size and shape of each antenna element determines the operating frequency of the antenna element).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Yoon as modified, by deploying antenna elements of different size and shape for each operating frequency, as suggested by Eldering, in order to suppress performance impairments such as multipath, signal fading, and co-channel interference; in order to extend antenna range by focusing antenna gain in the regions not covered by other wireless access units; in order to reduce transmission power requirements by accounting for coverage areas that overlap each other (Eldering par 14).

Regarding claim 14, Yoon as modified does not explicitly teach wherein the controller is configured to identify a location for installing an object for assisting radio signal transmission based on the information on the at least one radio wave incoming structure and the identified transmission characteristics of the radio signal, and wherein a shape of the object for assisting the radio signal transmission is determined based on a frequency of the radio signal and the signal transmission location.
Yoon as modified does not explicitly teach claimed "identifying a location for installing an object for assisting radio signal transmission based on the information on the at least one radio wave incoming structure and the identified transmission characteristics of the radio signal, wherein a shape of the object for assisting the radio signal transmission is determined based on a frequency of the radio signal and the signal transmission location".
Marupaduga teaches identifying a location (Marupaduga Fig. 2 step 204; col 1 lines 50-65: to determine MIMO performance at different locations within a building, rank the locations on a scale of 1 to 10 based on performance, in order to determine an optimal location to install a scattering agent; col 3 lines 5-10: "MIMO performance" means efficacy of transmission and reception of the MIMO signal) for installing an object for assisting radio signal transmission (Marupaduga col 4 lines 1-5: the location identified to install the scattering agent is selected based on where the scattering agent will provide the most improvement to MIMO performance by achieving higher degrees of scattering and multipath) based on the information on the at least one radio wave incoming structure (Marupaduga Fig. 2 step 204; col 1 lines 50-65: determining the optimal location of the scattering agent is based on building geometry, which includes location of walls and windows) and the identified transmission characteristics of the radio signal (Marupaduga Fig. 2 step 204; col 1 lines 50-65: determining the optimal location of the scattering agent is also based on MIMO performance; col 3 lines 5-10: "MIMO performance" means efficacy of transmission and reception of the MIMO signal).
Yoon as modified, by placing a user equipment having a transceiver inside a building, by ensuring the equipment has a transceiver 501 which may use protocols such as WI-FI, CDMA... processor 502, memory 505, software, comprising a computer, and by determining MIMO performance at different locations within a building, ranking the locations on a scale of 1 to 10 based on performance and building geometry, the geometry including walls and windows, in order to determine an optimal location to install a scattering agent, as suggested by Marupaduga, because a common problem within buildings is a lack of strong scattering agents, therefore being difficult to achieve a good multipath environment for MIMO, and ultimately a lower data throughput is experienced; therefore a method to improve multipath environments for multiple input multiple-output (MIMO) wireless networks, by installing a scattering agent, is necessary (Marupaduga col 1 lines 20-50).
Yoon as modified does not explicitly teach claimed "wherein a shape of the object for assisting the radio signal transmission is determined based on a frequency of the radio signal and the signal transmission location".
Eldering teaches wherein a shape of the object for assisting the radio signal transmission is determined based on a frequency of the radio signal and the signal transmission location (Eldering par 24: the size and shape of each antenna element determines the operating frequency of the antenna element).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Yoon as modified, by deploying antenna elements of different size and shape for each operating as suggested by Eldering, in order to suppress performance impairments such as multipath, signal fading, and co-channel interference; in order to extend antenna range by focusing antenna gain in the regions not covered by other wireless access units; in order to reduce transmission power requirements by accounting for coverage areas that overlap each other (Eldering par 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have 

/RONALD EISNER/
Primary Examiner, Art Unit 2644